Citation Nr: 1713923	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lower extremity neuropathy.

2.  Entitlement to service connection for lower extremity neuropathy, to include as due to herbicide exposure or as secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to lower extremity neuropathy or as secondary to service-connected PTSD.

5.  Entitlement to an initial rating in excess of 50 percent for PTSD.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	George Sink, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A December 2009 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent disability rating.  A February 2013 rating decision increased the rating for PTSD to 50 percent, effective from the date of service-connection.  An April 2013 rating decision denied entitlement to service connection for lower extremity neuropathy, sleep apnea, and erectile dysfunction.  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that a claim of entitlement to service connection for lower extremity neuropathy was previously denied in a December 2009 rating decision.  The Board acknowledges that the RO reopened this issue and adjudicated it on the merits in the April 2013 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

With respect to the issue of entitlement to TDIU, the Veteran explicitly raised the issue at the August 2016 Board hearing and in a December 2016 VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  In December 2016, the RO issued a rating decision denying the claim for a TDIU.  Thereafter, in January 2017, the Veteran submitted a notice of disagreement (NOD) to the December 2016 rating decision denying his claim of entitlement to a TDIU.  The RO has not yet issued a separate SOC as to the TDIU issue.  

Normally, under such circumstances, the Board must remand such a claim for issuance of a Statement of the Case (SOC) and to provide the Veteran an opportunity to perfect an appeal.  However, in this particular case, the Board finds that the Veteran's claim for a TDIU is part and parcel of the claim for a higher evaluation for PTSD and that the issue is properly before the Board even though an SOC has not been issued.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for neuropathy, sleep apnea, and erectile dysfunction; entitlement to an increased rating for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2009 rating decision, the RO denied entitlement to service connection for neuropathy in the legs.  The Veteran filed a timely notice of disagreement and was issued a statement of the case; however, he did not perfect an appeal of that denial, nor was any new and material evidence submitted within the applicable appeal period.  

2.  Additional evidence received since the RO's December 2009 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for neuropathy of the legs and raises a reasonable possibility of substantiating the claim of entitlement to service connection for neuropathy of the legs.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision is final as to the claim of entitlement to service connection for lower extremity neuropathy.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for lower extremity neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for lower extremity neuropathy is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for lower extremity neuropathy was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran initially filed a claim of entitlement to service connection for lower extremity neuropathy in January 2008.  In a December 2009 rating decision, the RO denied the claim on the basis that the evidence did not show a current diagnosis of lower extremity neuropathy.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  The Veteran filed a timely notice of disagreement with the decision and was issued a statement of the case in December 2011.  However, the Veteran did not timely perfect his appeal, nor did he submit any new and material evidence within a year of that rating decision.  Therefore, the December 2009 rating decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § § 3.156(a); 20.1103; Shade, 24 Vet. App. 110.

Relevant evidence of record at the time of the RO's December 2009 rating decision included the Veteran's service treatment records and VA treatment records.  Based on this evidence, the RO concluded that the Veteran did not have a current disability of lower extremity neuropathy that was incurred in or caused by service and denied the Veteran's claim for service connection.

Relevant additional evidence received since the RO's December 2009 rating decision includes additional VA treatment records showing diagnoses of and treatment for lower extremity neuropathy, VA examination reports showing diagnoses of lower extremity neuropathy, and the Veteran's lay statements regarding the onset of his lower extremity neuropathy symptoms.  

This evidence was not previously on file at the time of the RO's December 2009 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a current disability, which is one of the reasons that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence that the Veteran had lower extremity neuropathy.  The newly received evidence consists of treatment records and VA examination reports showing that the Veteran has been diagnosed with lower extremity neuropathy.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for lower extremity neuropathy, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the claim of entitlement to service connection for lower extremity neuropathy is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lower extremity neuropathy is reopened, and the appeal is granted to this extent only.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Outstanding Records

The record indicates that there may be relevant Vet Center records not associated with the claims file.  In this regard, VA treatment records reflect that the Veteran regularly received counseling at the Vet Center throughout the pendency of the appeal.  See, e.g., August 2009 VA Treatment Record; February 2016 VA Treatment Record.  However, there are no Vet Center records associated with the claims file.  Vet Center records should be obtained on remand.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (holding that Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the AOJ obtained treatment records from 1996 to the present from the Charleston and Columbia VAMCs.  The AOJ also noted in December 2016 that the Veteran was not seen at these facilities until 1996.  However, the Board notes that the Veteran informed the AOJ in October 1996 that he was moving from Jacksonville, Florida to South Carolina.  There are VA treatment records from the Jacksonville VAMC dated from 1976 to 1978.  Upon remand, the RO should attempt to locate any outstanding, relevant VA treatment records from the Jacksonville VAMC dated from 1970 to 1976 and from 1978 to 1996 and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered). 

Lower Extremity Neuropathy

Regarding the issue of entitlement to service connection for lower extremity neuropathy, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  

The Veteran contends that his lower extremity neuropathy is directly due to service, either as a result of herbicide agents exposure or as a residual of shell fragment wounds.  Alternatively, the Veteran asserts that his lower extremity neuropathy is secondary to his service-connected shell fragment wound disabilities.  

The Veteran was afforded a VA examination in November 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran currently had peripheral neuropathy.  The VA examiner then concluded that the Veteran's peripheral neuropathy was not due to service because an October 1969 discharge summary from the Veteran's in-service hospitalization mentioned that there were no sensory or motor deficits.  

The Board finds this opinion to be insufficient to allow the Board to determine whether the Veteran is entitled to service connection for lower extremity neuropathy.  In this regard, the examiner did not discuss the Veteran's lay statements regarding symptoms in service and since service.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the examiner focused solely on the October 1969 hospital discharge summary and did not discuss later service treatment records showing complaints of pain and cramping in the lower extremities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  "A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008). 

Moreover, the Veteran contends that his lower extremity neuropathy is due to herbicide agents exposure during military service.  Early onset peripheral neuropathy is a disease associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309 (e) (2016).  In September 2013, VA amended this regulation by removing "the requirement that acute and subacute peripheral neuropathy appear 'within weeks or months' after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply."  78 Fed. Reg. 54,763-01, 54,764 (September 3, 2013).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide agents to qualify for the presumption of service connection.

The Veteran had service in Vietnam from November 1968 to June 1969.  Thus, exposure to herbicide agents is conceded.  While the earliest medical diagnosis of peripheral neuropathy in the appellate record dates from April 2014, the Veteran has asserted that he experienced symptoms of neuropathy as early as 1970.  See September 2016 Correspondence.  The November 2014 VA examiner was not asked and therefore did not provide an opinion addressing the relationship, if any, between neuropathy and herbicides.  

In light of the foregoing, the claim must be remanded for an adequate examination regarding the etiology of the Veteran's diagnosed lower extremity neuropathy.  38 C.F.R. § 3.159 (c)(4); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Moreover, the Veteran has also asserted that his lower extremity neuropathy is caused or aggravated by his service-connected shrapnel injury residuals.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed lower extremity neuropathy was at least as likely as not caused by or aggravated by his service-connected shell fragment wound residuals.  

Sleep Apnea

Regarding the issue of entitlement to service connection for sleep apnea, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  

The Veteran was afforded a VA examination in November 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran currently had sleep apnea.  The VA examiner then concluded that the Veteran's sleep apnea was not secondary to PTSD because "sleep apnea is not caused by PTSD." 

The Board finds this opinion to be insufficient to allow the Board to determine whether the Veteran is entitled to service connection for sleep apnea.  In this regard, the examiner did not provide an opinion regarding the aggravation aspect of secondary service connection.  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed sleep apnea was at least as likely as not caused by or aggravated by his service-connected PTSD.

Erectile Dysfunction

Regarding the issue of entitlement to service connection for erectile dysfunction, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  

The Veteran was afforded a VA examination in November 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran currently had erectile dysfunction.  The VA examiner then concluded that the Veteran's erectile dysfunction was related to the Veteran's peripheral neuropathy.  However, the Veteran raised the issue of erectile dysfunction as secondary to his service-connected PTSD during the August 2016 Board hearing.  

VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability).  

Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed erectile dysfunction was at least as likely as not caused by or aggravated by his service-connected PTSD, to include any medications used to treat the Veteran's PTSD.

Increased Rating for PTSD and TDIU

With respect to the Veteran's increased rating claim, the Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected PSTD in November 2014, almost three years ago.  Since that time, VA treatment records show that the Veteran's PTSD may have increased in severity. See, e.g., September 2016 VA Treatment Record (detailing increasing irritability).  To ensure that the record reflects the current severity of the Veteran's service-connected disability on appeal, a more contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination). 

With respect to the Veteran's TDIU claim, the Board notes that, because adjudication of the Veteran's increased rating and service connection claims remanded herein will impact adjudication of his TDIU claim, these claims are inextricably intertwined.  Thus, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from the Jacksonville VAMC dated from 1970 to 1976 and from 1978 to 1996 documenting treatment for the issues on appeal, as well as any current VA treatment records dated from November 2016 to the present.  

Additionally, obtain all outstanding Vet Center records dated from 2009 to the present.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of the Veteran's lower extremity peripheral neuropathy.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following questions:

Is the Veteran's peripheral neuropathy of the lower extremities "early-onset" peripheral neuropathy?

If so, is it at least as likely as not (i.e., 50 percent probability or greater) that such peripheral neuropathy manifested to at least a mild degree in severity within one year of herbicide agents exposure?  Please note that exposure to herbicide agents is presumed during the Veteran's Vietnam service, which ended in June 1969.

If "early onset" peripheral neuropathy is not diagnosed, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's peripheral neuropathy of the left and right lower extremities had its onset during military service or is otherwise related to such service, to include as due to herbicide agents exposure or as due to the documented shell fragment wounds?

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's peripheral neuropathy of the left and right lower extremities was (1) caused by or (2) aggravated by the Veteran's service-connected residuals of shell fragment wounds to the right calf and left hip.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's peripheral neuropathy absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  The examiner must specifically discuss and consider service treatment records showing complaints of cramping in the legs in 1970, as well as the Veteran's lay statements regarding onset of symptoms associated with his peripheral neuropathy.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After all available records have been associated with the claims file, return the claims file, to include a copy of this remand, to the November 2014 VA examiner for an addendum opinion regarding the Veteran's sleep apnea.  If the examiner who drafted the November 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea is proximately due to or caused by the Veteran's service-connected PTSD, to include medications taken for PTSD?

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected PTSD, to include medications taken for PTSD?

If the examiner determines that the Veteran's sleep apnea is aggravated by his service-connected PTSD, the examiner should report the baseline level of severity of the sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, to specifically include the Veteran's hearing testimony regarding the effect of PTSD medications on the Veteran's sleep habits.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all available records have been associated with the claims file, return the claims file, to include a copy of this remand, to the November 2014 VA examiner for an addendum opinion regarding the Veteran's erectile dysfunction.  If the examiner who drafted the November 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's erectile dysfunction is proximately due to or caused by the Veteran's service-connected PTSD, to include medications taken for PTSD?

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's erectile dysfunction was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected PTSD, to include medications taken for PTSD?

If the examiner determines that the Veteran's erectile dysfunction is aggravated by his service-connected PTSD, the examiner should report the baseline level of severity of the erectile dysfunction prior to the onset of aggravation.  If some of the increase in severity of the erectile dysfunction is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, to specifically include the Veteran's hearing testimony regarding the effect of PTSD medications on the Veteran's erectile dysfunction.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's PTSD should be reported in detail.  The examiner should fully describe the effects of the Veteran's PTSD on his occupational and social functioning and on his daily life.

The examiner should further provide a full description of the effects of the Veteran's PTSD on his ordinary activity, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In making this assessment, the examiner should note the Veteran's contentions that he has been unable to work since 2013 due to his PTSD.

All opinions expressed should be accompanied by supporting rationale.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


